DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 July 2021 has been entered:
Claim(s) 1-7 is/are amended; 
New claim(s) 8 has/have been entered; and
In all, claim(s) 1-8 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.
In light of the amendments, the elements interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in the Non-Final Rejection mailed 29 April 2021 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, the preamble recites, in part, “a control device for a product processing apparatus that performs… box packing of products”. However, in light of specification, such claim limitation would be indefinite to one having ordinary skill in the art, as there is no specific disclosure of how the product processing apparatus can perform box packing of products (both the drawings and specification focuses only on film packaging of products). Note that a similar limitation is omitted from claim 1 in light of the amendment in response to the indefiniteness rejection in the Non-Final Rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (US 2008/0091299 A1).
Regarding claim 1, Yoshikawa discloses a product processing apparatus that performs packaging of products (Figs. 1-14, in particular Fig. 4), the product processing apparatus comprising:
a control device including an input circuit (central controller 15 including a microcomputer 18, a CPU 16, and a memory device 17; see paragraph [0063] and Fig. 7) configured to store setting values relating to the packaging or the box packing of the products ([0064] - “The memory device 17 is configured to store data corresponding to a plurality of display screens that are displayed on the touch screen device 20 as shown in FIGS. 1 and 8 to 14.”); 
a display (display control unit 16b and touch screen device 20; para. 63-64 and Fig. 7) configured to display adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values (operator enters new setting values “manually”, and such values on displayed on the touch screen device 20, para. 120-127 and Figs. 9-10; see Response to Arguments for further analyses); and
the control device further configured to display the setting values on the display (Figs. 1 and 8-14).

Regarding claim 2, Yoshikawa discloses the product processing apparatus according to claim 1, wherein when changing the settings, the display is further configured to display setting values for the adjustment-requiring parts after change in the settings ([0121] – “When the operator touches the return button 27b after inputting a predetermined numerical value by touching the number buttons 27a, the packaging machine setting screen shown in FIG. 9 is displayed again. The input value is displayed on the corresponding setting button 24 on the packaging machine setting screen. For example, FIG. 9 shows an example in which the input value is displayed on an upper portion of the corresponding setting button 24.”).
Regarding claim 3, Yoshikawa discloses the product processing apparatus according to claim 2, wherein the control device is further configured to input the setting values per each of the settings (a ten-key window 27 including 27a/b/c; Fig. 10; para. 120).
Regarding claim 4, Yoshikawa discloses the product processing apparatus according to claim 2, wherein when changing the settings, the display is further configured to display the adjustment-requiring parts for which the setting values differ between before changing and after changing the settings in a manner different from others of the adjustment-requiring parts (adjustment-requiring parts that were adjusted would show a different value from before changing, which is a manner different from others of the adjustment-requiring parts that do not show different values from before changing).
Regarding claim 5, Yoshikawa discloses the product processing apparatus according to claim 1, wherein the control device is further configured to input that an adjustment of the adjustment-requiring parts has been completed (return button 27b, Fig. 12 and para. 121).
Regarding claim 6, Yoshikawa discloses the product processing apparatus according to claim 1, wherein the control device is further configured to cause the display to display the adjustment-requiring parts for which adjustment has been completed when changing the settings in a manner different from the adjustment-requiring parts for which adjustment has not been completed (adjustment-requiring parts that were adjusted would show a different value from before changing, which is a manner different from others of the adjustment-requiring parts that do not show different values from before changing)..
Regarding claim 7, Yoshikawa discloses the product processing apparatus according to claim 1, wherein 
the product processing apparatus is an apparatus that packages the products in film (see vertical form fill seal machine of film in Fig. 4), the product processing apparatus has 
a conveyance unit (31) configured to convey the film in a longitudinal direction thereof (Fig. 4), 
a roller configured to guide the film that is being conveyed (see two rollers inside the belts 31, Fig. 4), and 
a printing unit configured to print predetermined information on the film that is being conveyed (para. 100 discloses the inherent use of a printer unit, and alternatively, Examiner takes official notice that it is well known in the art to use printer to print indicia on a package in a product processing apparatus), and 
the display is further configured to display, as the adjustment-requiring parts, at least one of a position of the roller, a width direction position of the film that is being conveyed, and a position where the printing unit prints on the film (see “Tare wgt”, “Bag Length”, “Max Thick”. and “Min Thick”. in Fig. 13 which is affected by at least the width direction position of the film that is being conveyed; see also the “Tube” button in Fig. 8 which can be used to configured the film and the conveyor).
Regarding claim 8, Yoshikawa discloses a control device for a product processing apparatus that performs packaging of products (Figs. 1-14, in particular Fig. 4), comprising:
an input circuit (central controller 15 including a microcomputer 18, a CPU 16, and a memory device 17; see paragraph [0063] and Fig. 7) configured to store setting values relating to the packaging or the box packing of the products ([0064] - “The memory device 17 is configured to store data corresponding to a plurality of display screens that are displayed on the touch screen device 20 as shown in FIGS. 1 and 8 to 14.”); 
a display control circuit (display control unit 16b and touch screen device 20; para. 63-64 and Fig. 7) configured to display adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values (operator enters new setting values “manually”, and such values on displayed on the touch screen device 20, para. 120-127 and Figs. 9-10; see Response to Arguments for further analyses); 
wherein the control device is configured to display the setting values on the display (Figs. 1 and 8-14).

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1 as anticipated by Yoshikawa, Applicant stated that Yoshikawa does not teach “a display configured to display adjustment-requiring parts that require a movement performed manually by a user of the apparatus in the apparatus when changing the setting values”, since a “user does not manually adjust any of the system components.” Examiner respectfully disagrees. As noted in para 120-127 of Yoshikawa, operator enters the new setting values “manually”, and such new values set manually are reflected on the display. While Applicant’s intended meaning of the limitation may be different, such limitation is explicitly taught by Yoshikawa under the broadest reasonable interpretation of the claim.
Applicant further alleges that Yoshikawa fails to disclose the limitation “configured to store setting values”. Examiner respectfully disagrees. Applicant admits that the values for the operating parameters are sent to respective component controllers (para. 109 and 124). One having ordinary skill in the arts would easily recognize that the respective component controllers are part of a whole, central control device which controls individual devices of the packaging machine (see at least Fig. 7). 
For similar reasons, new claim 8 is rejected as being anticipated by Yoshikawa. 
If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731